         Case 1:15-cr-00706-VSB Document 906 Filed 05/21/19 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 21, 2019
BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Heidi Hong Piao,
               15 Cr. 706 (VSB)

Dear Judge Broderick:

        With consent of the defendant in the above-captioned matter, the Government
respectfully writes to request that the control date for the sentencing of the defendant, presently
scheduled for May 24, 2019, be adjourned for six months.

                                      Respectfully submitted,

                                      GEOFFREY S. BERMAN
                                      United States Attorney

                               By:    s/ Daniel C. Richenthal
                                      Daniel C. Richenthal
                                      Janis M. Echenberg
                                      Douglas S. Zolkind
                                      Assistant United States Attorneys
                                      (212) 637-2109/2597/2418

                                      ROBERT ZINK
                                      Acting Chief, Fraud Section
                                      Criminal Division

                               By:     s/ David A. Last
                                      David A. Last
                                      Trial Attorney
                                      (202) 616-5651

cc:    Jamie Gottlieb Furia, Esq.
